PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Edwards, Joseph
Application No. 16/879,744
Filed: May 20, 2020
For: Apparatus, System and Method For Quick Transport of Hospital Beds or Ambulance Gurneys Through Secured Areas
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 09, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 10, 2020.  A Notice of Abandonment was mailed March 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 2689 for appropriate action in the normal course of business on the reply received August 10, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center 2600 at (571) 272-2600.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET